NUISANCE. — JURISDICTION OF COUNTY COURT. — In an action to abate a nuisance and to recover damages, the County Court has no jurisdiction of the action for damages, except as an incident to its power to abate the nuisance.
IDEM. — If the nuisance had been abated prior to the commencement of the action, the County Court has no jurisdiction for any purpose.
EVIDENCE. — DECLARATION OF AGENT. — The declarations of any agent are not admissible in evidence against his principal, until the fact of his agency is first proven.
PRACTICE ON APPEAL. — STATEMENT MUST SHOW PROOF OF AGENCY. — It will not be presumed that evidence to establish such agency was given, but the statement must show that fact.
NUISANCE. — EVIDENCE OF EXPERTS. — In an action to abate a nuisance caused by the erection of a dam, and the consequent overflow of land by backwater, the evidence of an expert as to the effect of an obstruction in causing the back-water, is admissible.
EVIDENCE OF EXPERTS. — When an expert is called by one of the parties to an action, his evidence should be received with great caution by the Jury, and should never be allowed except upon subjects which require unusual scientific attainments or peculiar skill.
NUISANCE, PUBLIC of PRIVATE. — DAMAGES. — The plaintiff, in an action for nuisance, cannot recover damages for Injuries which affect the public generally; but If he has suffered damages peculiar to himself, it becomes, to that extent, a private nuisance for which he may recover.
PRESCRIPTION, RIGHT TO OVERFLOW LAND. — To acquire a prescriptive right to overflow the lands of another, there must have been an uninterrupted enjoyment, under claim of right, for a period of five years; there must have been an actual occupation by the flow of water, to the knowledge of the owner, and such as to occasion damage and give him a right of action; and there must have been such a use of the premises and such damage, as will raise a presumption that the owner would not have submitted to it unless the other party had acquired a right so to use it.
NUISANCE. — CONTINUANCE OF, NOTICE. — A party who continues a nuisance but is not the original creator of it, is entitled to notice that it is a nuisance, and a request must be made, that it may be abated, before an action will lie for that purpose, unless it appear that he had knowledge of its hurtful character; where the extent of the nuisance Is increased by such party, the rule is otherwise.
IDEM. — EVIDENCE. — Evidence tending to show that the nuisance was produced by natural cause, is admissible.
WALLACE, J., and CROCKETT, J., concurring:
This action is brought in the County Court to abate a nuisance and recover damages. The complaint charges the defendant with having erected two dams across Cache Creek, which is the outlet of Clear Lake; that the two dams have caused the overflow of at least five hundred and fifty acres of plaintiff's land, and thus rendered it valueless; and that the waters, becoming stagnant, have rendered the dwelling-house of the plaintiff uninhabitable.
The answer contains a general denial and a plea of the Statute of Limitations. The plaintiff had judgment, and the defendant's motion for a new trial having been denied, this appeal is taken.
Upon the trial evidence was introduced by the defendant tending to prove that one of the dams described in the complaint had been removed before the action was commenced. The defendant thereupon asked the Court to instruct the jury that if they found that either of the dams was removed before the action was commenced, the plaintiff could recover no damages occasioned by such dam. The Court refused to give this instruction, and the ruling is assigned as error.
We think this point well taken. The County Court has no jurisdiction of the action for damages, except as an incident to its power to abate the nuisance; and in case it should appear that the nuisance had been abated prior to the commencement of the action, it would follow as a matter of course that this Court has no jurisdiction for any purpose.
We think, also, that there was error in admitting evidence *Page 405 
of the declarations of Simmons for the purpose of showing that the dams were built by the defendant. The very purpose of the evidence seems to have been to prove that he was building the dams for the defendant, and his declarations could not be evidence against the defendant until his agency was first proven. It was necessary to show the very fact sought to be established by the proof before this evidence would be admissible. We fail to find any evidence aside from these declarations of Simmons himself of his agency. We cannot presume that such evidence was given, though not in the statement. The objection to the testimony is clearly made, and if the proper foundation for its admission was laid, it was the duty of the respondent to see that the statement should show that fact. This is the chief purpose of the requirement that the statement shall contain the specification of error.
The testimony of Brown as an expert ought to have been admitted. No objection was made to his competency, and nothing is better established than the proposition that this kind of evidence is admissible as to the effect of obstructions in causing back water. Ordinarily, it is true, witnesses testify only as to facts, leaving it to the jury to draw their conclusions, but upon matters of science and questions requiring peculiar skill an exception is made. These witnesses ought, perhaps, to be selected by the Court, and should be impartial as well as learned and skillful. A contrary practice, however, is now probably too well established to allow the more salutary rule to be enforced, but it must be painfully evident to every practitioner that these witnesses are generally but adroit advocates of the theory upon which the party calling them relies, rather than impartial experts, upon whose superior judgment and learning the jury can safely rely. Even men of the highest character and integrity are apt to be prejudiced in favor of the party by whom they are employed. And, as a matter of course, no expert is called until the party calling him is assured that his opinion will be favorable. Such evidence should be received with great caution by the jury, and *Page 406 
never allowed, except upon subjects which require unusual scientific attainments or peculiar skill.
On the trial the plaintiff was allowed to prove by a medical witness, against the objection of defendant, that water standing upon the grounds until the hot weather comes produces a fetid atmosphere and miasma, which renders it unhealthy to the community residing about the lake. We do not understand the object of the evidence to have been to prove damages to the plaintiff by showing an injury to the community, but to show the character of the nuisance occasioned by causing the water to flow back over the land of plaintiff. Testimony was introduced tending to prove that the waters were backed up within a few feet of the plaintiff's house, and it was claimed that the house was thereby rendered uninhabitable. Of course the plaintiff cannot recover damages for a public nuisance, so far as the injury is to the public only, but if he has suffered damage peculiar to himself, as by flooding his land, and thereby depriving him of the use of it, the nuisance is to that extent a private nuisance as to him, for which he may recover damages, and we have no doubt that the facts alleged in the complaint, if proven, are sufficient to enable the plaintiff to maintain this action in that respect. (Blanc
v. Klumpke, 29 Cal. 157.)
We do not think the evidence even tends to establish a prescriptive right in the defendant to overflow the lands of the plaintiff. To acquire this right, there must have been an uninterrupted enjoyment, under claim of right, for the period of five years. There must have been an actual occupation by the flow of water, to the knowledge of the plaintiff, and such as to occasion damage and give him a right of action. There must have been such a use of the premises, and such damage, as will raise a presumption that plaintiff would not have submitted to it, unless the defendants had acquired a right so to use it. Such a state of facts is not likely to be found where the actual issue tried is, whether the defendant has caused the lands to be overflowed or not. (Gleason v.Tuttle, 46 Maine, 289; Felton v. Simpson, 11 Ind. 84; Parker v.Hotchkiss, 25 Conn. 321.) *Page 407 
The rule seems to be well established that a party who is not the original creator of a nuisance is entitled to notice that it is a nuisance, and a request must be made, that it may be abated before an action will lie for that purpose, unless it appear that he had knowledge of the hurtful character of the erection. This rule is not inconsistent with the authorities cited by plaintiff's counsel, that every continuance of a nuisance is a new nuisance, but it is adopted for the reason that it would be a great hardship to hold a party responsible for consequences of which he may be ignorant. If, therefore, the defendant became the purchaser of the premises after the dam had been erected, or if he replaced the old dam by a new structure — there being no greater interval between the removal of the old and the erection of the new than was necessary to do the work — and the new structure does not cause the land of the plaintiff to be overflowed to a greater extent than the old one did, then the defendant was entitled to notice before he could be made liable to an action for damages. If, however, the new structure caused the lands of plaintiff to be flowed to a greater extent than the old one, the rule is otherwise.
As to the " flash-boards," we see no reason why they may not be considered a portion of the dam, if they were actually used, and if the overflow of plaintiff's land was occasioned by their use the defendant would be liable, although they were not in use all the time. The question as to whether they were used or not was properly left with the jury, although the evidence only seems to be material as bearing upon the question as to whether the defendant was entitled to notice before the action could be maintained. The damages would depend upon the amount of land flowed, whether the backwater was caused by the "flash-boards" or by the more permanent part of the dam.
We understand that the counsel for plaintiff finally conceded the right of defendant to show that during the time for which damages are claimed for the overflow of plaintiff's *Page 408 
land, the small lakes near Clear Lake contained an unusual amount of water. To prevent the possibility of a misunderstanding, however, upon the new trial, we remark that such evidence as also that the streams and springs in the neighborhood was unusually flush, was admissible, for, although by no means conclusive, it directly tended to show that the high water in Clear Lake and Cache creek was not caused by the defendant's dam.
As a new trial must be had, we do not deem it essential to discuss the questions raised as to the verdict and judgment.
Order and judgment reversed, and a new trial ordered.
By RHODES, C. J.: I concur in the judgment.
SPRAGUE, J., expressed no opinion.
 *Page 175